Citation Nr: 0833984	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-39 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
thigh contusion.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1986 to September 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2007, the veteran failed to appear for a scheduled 
hearing before the Board.  

In February 2008, the Board remanded the claim to afford the 
veteran a VA examination. 

In March 2008, the VA Medical Center reported the veteran 
failed to report for his examination because he was 
withdrawing his claim.  In March 2008, a duty to assist 
letter was sent to the veteran informing him that if he 
chooses to withdraw his claim, he must do so in writing.  As 
the veteran has not submitted a written withdrawal of his 
claim, and as there is no other evidence indicating he is 
withdrawing his claim, the Board must presume the veteran is 
continuing to pursue his claim.  

Under the circumstances, no further action to ensure 
compliance with the Board's remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998)

FINDING OF FACT

Current residuals of a right thigh contusion are not shown.   




CONCLUSION OF LAW

Residuals of right thigh contusion were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2003 and in February 2008.  The 
veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of service connection was readjudicated as evidenced by 
the supplemental statement of the case, dated in May 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In March 2008, the RO scheduled the 
veteran for a VA examination.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The veteran did not report for this examination and 
the claim must be decided based on the evidence of record.  
38 C.F.R. § 3.655(b).

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

The service treatment records show that in February 2003 the 
veteran slid into concrete steps and hit his right thigh.  
Physical examination revealed a 4 by 1 inch abrasion, and the 
pertinent finding was right thigh contusion.  On examination 
in March 2003, the examiner noted the veteran had a palpable 
mass on his right thigh and a one inch abrasion at the top of 
the mass.  The diagnosis was contusion of the right thigh and 
hematoma of the quadricep muscles.  

After service on VA examination in November 2003, the veteran 
reported that 6 months earlier, prior to discharge, he had a 
blunt injury on concrete leaving a large area of swelling and 
bruise on his thigh, which gradually improved.  The examiner 
noted the veteran had about a 1-inch area of dark, bluish 
discoloration.  No limitation of movement or deep injury was 
found.  There was no bleeding or ulceration.  The bruise was 
flat and tender.  The diagnosis was right thigh bruise, 
resolving with minimal residuals and discoloration.  



Analysis

Although the veteran suffered a right thigh contusion during 
service, this alone is not enough to establish service 
connection, there must be a current disability resulting from 
the condition.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

During service and on initial VA examination, while the 
veteran still had evidence of a bruise, the bruise was 
resolving.  And because it was not clear that the veteran had 
a current chronic disability, resulting from the bruise, the 
Board requested that the veteran be afforded a VA examination 
to determine whether he currently had any residuals of the 
bruise.  As already noted, the veteran did not report for the 
examination.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA reexamination and a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655.

In the absence of evidence of current residuals of a right 
thigh contusion, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no favorable evidence of current residuals of 
right thigh contusion, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right thigh contusion is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


